[Cite as Disciplinary Counsel v. Shuler, 129 Ohio St.3d 509, 2011-Ohio-4198.]




                         DISCIPLINARY COUNSEL v. SHULER.
[Cite as Disciplinary Counsel v. Shuler, 129 Ohio St.3d 509, 2011-Ohio-4198.]
Attorneys—Misconduct—Multiple violations of Rules of Professional Conduct,
        including failing to keep client informed about the status of a legal matter
        or to cooperate in a disciplinary investigation—Conduct adversely
        reflecting on fitness to practice law—Six-month suspension stayed on
        conditions.
     (No. 2011-0307—Submitted April 6, 2011—Decided August 30, 2011.)
    ON CERTIFIED REPORT by the Board of Commissioners on Grievances and
                    Discipline of the Supreme Court, No. 10-077.
                                  __________________
        Per Curiam.
        {¶ 1} Respondent, Gordon Pearce Shuler, Attorney Registration No.
0019315, was admitted to the practice of law in Ohio in 1973. In November
2010, relator, Disciplinary Counsel, filed a two-count amended complaint
charging respondent with misconduct and violations of the Rules of Professional
Conduct.
        {¶ 2} The parties filed agreed stipulations and exhibits. Respondent also
filed a psychological evaluation and additional character letters that were received
after the stipulations had been submitted. Following a hearing, a panel of the
Board of Commissioners on Grievances and Discipline determined that there was
clear and convincing evidence that respondent had committed violations of the
Rules of Professional Conduct and recommended that he receive a six-month
suspension from the practice of law, with the entire suspension stayed, on the
condition that he complete a contract with the Ohio Lawyers Assistance Program
                               SUPREME COURT OF OHIO




(“OLAP”).        The board agreed with the panel’s findings, conclusions, and
recommended sanction.
           {¶ 3} We adopt the board’s findings of fact and misconduct, and we
agree with the recommended sanction.               We therefore suspend respondent’s
license to practice law in Ohio for six months, with the entire suspension stayed
on the condition that he successfully complete his three-year OLAP contract.
                                      Misconduct
                                       Count One
           {¶ 4} The parties stipulated that in April 2008, Dr. Fredric Gohl retained
respondent to represent him with regard to five real estate transactions in which
Gohl believed he had been defrauded.                Gohl paid a $10,000 retainer that
respondent deposited into his client trust account. Respondent completed some
investigative work and spoke with Gohl several times.                In September 2008,
respondent sent Gohl a billing statement charging him $2,910 for services
rendered, and respondent withdrew that amount from his client trust account.
Respondent withdrew another $3,000 from his client trust account in November
2008, but he did not send his client another billing statement.
           {¶ 5} The     parties   further       stipulated   that   respondent   ceased
communicating with Gohl after February 27, 2009. Gohl sent respondent two
letters, in September and October 2009, requesting a status report or the return of
the balance of his retainer. Respondent did not respond.
           {¶ 6} The parties also stipulated that respondent did not respond to the
letter of inquiry from relator regarding a grievance it had received from Gohl. He
initially failed to appear for a deposition after he was issued a subpoena by
relator.     Relator then served respondent with a notice of intent to file a
disciplinary complaint, and respondent sent a written response in which he
acknowledged that he had received relator’s letters but had not opened them.
Respondent also admitted that he had ignored Gohl during his representation. He




                                             2
                                January Term, 2011




provided relator with a check for $7,090 from his client trust account as a refund
of the balance of Gohl’s retainer; relator forwarded the check to Gohl.
Respondent also informed relator that he had suffered from and had been in
treatment for clinical depression.
       {¶ 7} Based on these facts, the parties stipulated, and the panel and board
found, that respondent violated Prof.Cond.R. 1.3 (a lawyer shall act with
reasonable diligence and promptness in representing a client); 1.4(A)(2), (3), and
(4) (a lawyer shall reasonably consult with a client concerning the client’s
objectives, shall keep the client reasonably informed about the status of the
matter, and shall comply as soon as practicable with reasonable requests for
information from the client); 1.15(d) (a lawyer shall promptly deliver to a client
property that the client is entitled to receive); 8.1 (a lawyer shall not knowingly
fail to respond in a disciplinary investigation); and 8.4(h) (a lawyer shall not
engage in any other conduct that adversely reflects on the lawyer’s fitness to
practice law).
                                     Count Two
       {¶ 8} The parties stipulated that beginning in April 2009, respondent
represented Brett Ayer regarding a claim arising out of defective materials and
workmanship related to the painting and restoration of a classic car. No fees were
agreed upon or paid. After some initial communications and activity, respondent
stopped communicating with Ayer. In September 2009, respondent apologized in
an e-mail to Ayer for neglecting the file, and he asked Ayer several questions
about the claim.
       {¶ 9} In November 2009, the Columbus Bar Association sent respondent
a letter of inquiry regarding a grievance that it had received from Ayer.
Respondent did not reply to the letter. Respondent did not respond to several
telephone calls, letters, and e-mails from an attorney assigned to investigate the
grievance on behalf of the bar. Respondent eventually called the attorney on



                                         3
                               SUPREME COURT OF OHIO




March 18, 2010. He admitted that he had neglected the matter and had not
responded to the inquiries from the bar association. He explained that he had
been in treatment for clinical depression for ten years.
          {¶ 10} Based on these facts, the parties stipulated, and the panel and board
found, that respondent violated Prof.Cond.R. 1.3; 1.4(A)(2), (3), and (4); 8.1; and
8.4(h).
                                       Sanction
          {¶ 11} In considering a sanction for respondent’s misconduct, the panel
considered the parties’ stipulations that respondent had no prior disciplinary
record and no dishonest or selfish motive, which are mitigating factors listed in
Section 10(B)(2) of the Rules and Regulations Governing Procedure on
Complaints and Hearings Before the Board of Commissioners on Grievances and
Discipline (“BCGD Proc.Reg.”).          The panel also considered the character-
reference letters and the testimony of character witnesses stating that respondent
is a highly regarded attorney in the community and that the two matters that gave
rise to this complaint were an aberration in an otherwise spotless career. The
panel further noted that the parties stipulated that respondent had been diagnosed
with depression that contributed to the misconduct, that he had been undergoing
treatment, and that in January 2011, he had entered into a three-year OLAP
contract to monitor his continued progress. The parties stipulated, and the panel
found, that there were no aggravating factors.
          {¶ 12} Respondent argued, and relator agreed, that the appropriate
sanction is a six-month suspension from the practice of law, with the entire
suspension stayed on the condition that he successfully complete his three-year
contract with OLAP.        The panel agreed, and the board adopted the panel’s
recommendation. We agree.
          {¶ 13} A six-month suspension stayed on the condition of compliance
with an OLAP contract is an appropriate sanction for a lawyer who has neglected




                                           4
                                 January Term, 2011




client matters. Cuyahoga Cty. Bar Assn. v. Rutherford, 112 Ohio St.3d 159,
2006-Ohio-6526, 858 N.E.2d 417 (six-month suspension of attorney who
neglected client matters stayed on conditions including entering a recovery
contract with OLAP). See also Disciplinary Counsel v. Chambers, 125 Ohio
St.3d 414, 2010-Ohio-1809, 928 N.E.2d 1061 (one-year suspension for neglect of
legal matters and failure to respond to disciplinary investigation stayed on
conditions including that the attorney complete an OLAP contract).
       {¶ 14} Accordingly, we suspend respondent’s license to practice law in
Ohio for six months, with the entire suspension stayed on the conditions that he
successfully complete his three-year OLAP contract and that he commit no
further misconduct. If respondent fails to comply with the conditions of the stay,
the stay shall be lifted, and respondent will serve the full six-month suspension.
Costs are taxed to respondent.
                                                           Judgment accordingly.
       O’CONNOR, C.J., and PFEIFER, LUNDBERG STRATTON, O’DONNELL,
LANZINGER, CUPP, and MCGEE BROWN, JJ., concur.
                              __________________
       Jonathan E. Coughlan, Disciplinary Counsel, and Carol A. Costa,
Assistant Disciplinary Counsel, for relator.
       Kegler, Brown, Hill & Ritter and Geoffrey Stern, for respondent.
                            ______________________




                                         5